Opinion issued April 10, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00110-CV
                           ———————————
              IN RE ENSCO OFFSHORE COMPANY, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      By petition for writ of mandamus, relator ENSCO Offshore Company

challenges the trial court’s order of November 5, 2013 denying a Motion to

Compel Neuropsychological Exam of Plaintiff.1




1
      The underlying case is John Odom v. ENSCO Offshore Co. and KLAW Products
      LTD., No. 2012-69042, in the 151st District Court of Harris County, Texas, the
      Honorable Mike Englehart presiding.
      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Bland and Brown.




                                       2